       Case 4:20-cv-01115 Document 118 Filed on 05/26/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

  LADDY CURTIS VALENTINE and
  RICHARD ELVIN KING, individually
  and on behalf of those similarly situated,
  Plaintiffs,

  v.
                                                     Civil Action No. 4:20-cv-01115
 BRYAN COLLIER, in his official
 capacity, ROBERT HERRERA, in his
 official capacity, and TEXAS
 DEPARTMENT OF CRIMINAL
 JUSTICE,
 Defendants.

DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO DEPOSE INCARCERATED
                          PERSONS

        Pursuant to Rules 26(b) and 30(a)(2)(B) of the Federal Rules of Civil Procedure,

Defendants Bryan Collier (“Collier”), Robert Herrera (“Herrera”), and Texas Department of

Criminal Justice (collectively, “Defendants”) respectfully seek leave from the Court to take the

oral depositions of Plaintiffs Richard Elvin King and Laddy Curtis Valentine. Plaintiffs are inmates

incarcerated at the Wallace Pack Unit in Navasota, Texas. These depositions are necessary to

investigate Plaintiffs’ claims and assertions in this lawsuit. The requested depositions are not being

used to take unfair advantage of the plaintiffs, and the plaintiffs are represented by counsel. The

depositions will take place before the discovery deadline and will not cause any delay in the current

scheduling order. The parties have conferred on this matter and Plaintiffs’ counsel has agreed to

produce their clients in these depositions. The depositions of Plaintiffs will take place at the TDCJ-

CID Wallace Pack Unit in Navasota, Texas, via Zoom or other teleconferencing method. Plaintiff

King’s deposition notice has been served on Plaintiffs’ counsel and is scheduled to occur on May
     Case 4:20-cv-01115 Document 118 Filed on 05/26/20 in TXSD Page 2 of 3



27, 2020. See Exhibit A. Defendants will supplement Plaintiff Valentine’s notice before the date

of the relevant deposition.




                                                Respectfully submitted,

                                                KEN PAXTON
                                                Attorney General of Texas

                                                JEFFREY C. MATEER
                                                First Assistant Attorney General

                                                RYAN L. BANGERT
                                                Deputy First Assistant Attorney General

                                                DARREN L. MCCARTY
                                                Deputy Attorney General for Civil Litigation

                                                SHANNA E. MOLINARE
                                                Assistant Attorney General
                                                Chief, Law Enforcement Defense Division


                                                /s/ Christin Cobe Vasquez
                                                CHRISTIN COBE VASQUEZ
                                                Attorney-in-Charge
                                                Texas State Bar No. 24074047
                                                Federal Bar No. 1125898
                                                Assistant Attorney General
                                                Law Enforcement Defense Division
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
                                                Tel: (512) 475-4199 / Fax: (512) 370-9996
                                                Christin.Vasquez@oag.texas.gov

                                                JEFFREY E. FARRELL
                                                Of Counsel
                                                Texas State Bar No. 0787453
                                                Federal Bar No. 16842
                                                Assistant Attorney General
                                                General Litigation Division
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
     Case 4:20-cv-01115 Document 118 Filed on 05/26/20 in TXSD Page 3 of 3



                                                  Tel: (512) 463-2120 / Fax: (512) 320-0667
                                                  Jeffrey.Farrell@oag.texas.gov

                                                  ATTORNEYS FOR TDCJ DEFENDANTS




                                CERTIFICATE OF SERVICE
       I, Christin Cobe Vasquez, Assistant Attorney General of Texas, do hereby certify that a
correct copy of the foregoing Defendants’ Unopposed Motion for Leave to Depose
Incarcerated Persons has been served via electronic and U.S. mail to Plaintiff’s counsel on May
26, 2020, addressed to all counsel of record.
                                                /s/ Christin Cobe Vasquez
                                                CHRISTIN COBE VASQUEZ
                                                Assistant Attorney General
